Title: To George Washington from Nathanael Greene, 28 July 1781
From: Greene, Nathanael
To: Washington, George


                  Sir
                     
                     Head Quarters high hills of Santee July 28th 1781.
                  
                  Inclosed is a copy of my Letter to Congress containing an account of the operations of the detachment mentioned in my last gone towards Charles Town for the purpose of attacking the Enemys lower Posts.  The success was less than I expected or than the opportunity promised; however upon the whole many advantages have resulted from the manoeuvre.
                  Major Hyrne our Commissary of Prisoners has returned from Chs Town.  Inclosed is an advertisement for the information of the Militia who are all exchanged.  This is of great importance to the People of this Country.  In Regular Soldiers we shall have enough to balance accounts with the Enemy, and retain five or six hundred in our hands.
                  Inclosed are also returns of the Army, from which your Excellency will see from our comparative force nothing can be expected further from this Army.  It is true we have the Aid of a few Militia but they can only be got out for a short time; and what distresses us most, is, we are obliged to detach so largely in support of the Qr Master General, Commissary General, Hospital and Ordnance departments, and for Guards and extra service of different kinds as leaves but the shadow of a force to operate with.  And our want of Arms and Ammunition still encreases our difficulties.  I am impatient to hear the effect of your operations to the Northward.  If the Enemy should leave Virginia to reinforce New York it will enable the Marquis to strengthen our hands here.  But if the Enemy should continue their operations there, it will leave us weak here.  A little time will explain all these matters and afford new lights by which we can take our future measures.
                  Major Burnet is coming to the Northward for the recovery of his health and will wait upon your Excellency to give you a more full and particular account of the Southern department than would be proper to write.  I am with the most perfect respect and esteem Your Excellency most obt humble servt
                  
                     Nath. Greene
                     
                  
               